ON RETURN TO REMAND

TAYLOR, Judge.
The appellant, Michael Anthony Ford, was convicted of distributing a controlled substance, in violation of § 13A-12-211, Code of Alabama 1975. The appellant appealed; we remanded this cause to the Circuit Court for Tallapoosa County so that the appellant’s sentence could be enhanced under §§ 13A-12-250 and 13A-12-270, Code of Alabama 1975. Ford v. State, 645 So.2d 317 (Ala.Cr. App.1994).
The trial court has complied with our directions and has sentenced the appellant to a total of 12 years in prison. The appellant’s conviction and sentence are affirmed.
AFFIRMED.
All the Judges concur.